UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     CHAD MICHAEL BROCK,                             DOCKET NUMBER
                  Appellant,                         AT-1221-16-0285-W-1

                  v.

     SOCIAL SECURITY                                 DATE: October 21, 2016
       ADMINISTRATION,
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Chad Michael Brock, Atlanta, Georgia, pro se.

           Jeffrey Wilson, Atlanta, Georgia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his individual right of action appeal for lack of jurisdiction. Initial
     Appeal File, Tab 1; Petition for Review (PFR) File, Tab 1.           For the reasons
     discussed below, we DISMISS the petition for review as settled.


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                            2

¶2         After filing the petition for review, the appellant submitted a document
     titled “SETTLEMENT AGREEMENT” signed and dated by the appellant, a union
     official, and an agency official on August 31, 2016. PFR File, Tab 4. The parties
     entered into the agreement during the arbitration of grievances filed by the
     appellant and his union against the agency concerning the appellant’s
     employment.     Id. at 4.   The document provides, among other things, for the
     withdrawal and dismissal with prejudice of all actions against the agency arising
     from the appellant’s employment, including any appeal under the Whistleblower
     Protection Act and any other appeal pending before the Merit Systems Protection
     Board. Id. at 4-5.
¶3         Before dismissing an appeal based on a settlement agreement, the Board
     must document for the record that the parties reached a settlement agreement,
     understood its terms, and agreed whether it was to be enforceable by the Board.
     Mahoney v. U.S. Postal Service, 37 M.S.P.R. 146, 148‑49 (1988). We find here
     that the parties have, in fact, entered into a settlement agreement and that they
     understand the terms. See PFR File, Tab 4 at 8. We further find that the parties
     agreed that the settlement agreement was not to be enforced by the Board and
     specified an alternative resolution process in the event of an alleged breach. Id.
     at 6-9; PFR File, Tab 5 at 4. We therefore find that the parties did not agree to
     have the agreement entered into the record for Board enforcement. 2
¶4         Accordingly, based on the appellant’s withdrawal of his petition for review
     pursuant to the parties’ settlement agreement, we hereby dismiss the petition for

     2
       The appellant indicated in her online interview that the parties wanted the agreement
     to be entered into the record for enforcement purposes, although the terms of the
     settlement agreement indicate otherwise. PFR File, Tab 4 at 3. We conclude that the
     pro se appellant merely intended to enter a copy of the agreement into the record to
     notify the Board that his pending petition for review should be dismissed as settled. Id.
     at 6. Subsequent to the submission of the settlement agreement, the parties submitted a
     Stipulation of Dismissal indicating that “they fully understand, acknowledge and agree
     that the Board will not accept the settlement agreement into the record for
     enforcement . . . .”
                                                                                         3

     review with prejudice to refiling (i.e., the parties normally may not refile this
     petition). PFR File, Tab 4 at 5; see Lapine v. Department of Veterans Affairs,
     114 M.S.P.R. 436, ¶ 4 (2010).
¶5        This is the final order of the Merit Systems Protection Board in this appeal.
     Title 5 of the Code of Federal Regulation, section 1201.113 (5 C.F.R.
     § 1201.113).

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the U.S.
     Court of Appeals for the Federal Circuit.
           The court must receive your request for review no later than 60 calendar
     days after the date of this order.      See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
     Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
     has held that normally it does not have the authority to waive this statutory
     deadline and that filings that do not comply with the deadline must be dismissed.
     See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
           If you want to request review of the Board’s decision concerning your
     claims   of    prohibited   personnel   practices   under   5   U.S.C.   § 2302(b)(8),
     (b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
     the Board’s disposition of any other claims of prohibited personnel practices, you
     may request review of this final decision by the U.S. Court of Appeals for the
     Federal Circuit or any court of appeals of competent jurisdiction. The court of
     appeals must receive your petition for review within 60 days after the date of this
     order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
     to file, be very careful to file on time. You may choose to request review of the
     Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any other
     court of appeals of competent jurisdiction, but not both. Once you choose to seek
     review in one court of appeals, you may be precluded from seeking review in any
     other court.
                                                                                  4

         If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information about the U.S. Court of Appeals for the Federal Circuit is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.            Additional
information about other courts of appeals can be found at their respective
websites, which can be accessed through the link below:
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
         If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                             ______________________________
                                           Jennifer Everling
                                           Acting Clerk of the Board
Washington, D.C.